A petition is presented in this case for a writ of habeascorpus, directed to the warden of the state penitentiary at McAlester, for the discharge of Minnie Allen. The petitioner was convicted in the district court of Payne county of manslaughter in the first degree, and was sentenced, as the record shows, to imprisonment in the state penitentiary for the term of eight years. The case out of which this proceeding grows was before us by direct appeal. By the decision of this court the judgment of the district court of Payne county was reversed. For the reasons stated in the opinion in that case (Minnie Allen v. State, ante,
p. 533, 165 P. 745), the petition for writ of habeas corpus
will be denied, and it is so ordered.
ARMSTRONG and MATSON, JJ., concur. *Page 546